          Case 1:18-cr-00868-SHS Document 45
                                          U.S. Filed
                                               Depar09/08/20    Page 1 of 1
                                                     tment of J ustice

[Type text]                                          United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo
                                                     Building One Saint
                                        September   8,An2020
                                                        drew’s Plaza New York,
                                                     New York 10007

BY ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

    Re: United States v. Jose Francisco Guzman-Cabrera, S2 18 Cr . 868 (SHS)

Dear Judge Stein:

         The above-listed defendant was indicted on January 9, 2019. The defendant was arrested
in the Dominican Republic on July 3, 2020, and was extradited to the United States, where he was
presented and arraigned before Magistrate Judge James A. Cott on September 2, 2020. Counsel
for the Government has conferred with Heriberto Cabrera, counsel for the defendant in this matter,
and with the Court’s deputy, regarding scheduling in this case. The parties are available for an
initial conference in this matter on September 21, 2020. Accordingly, the parties jointly request
that a conference be scheduled for that date.

        The parties have also discussed the production of discovery in this matter, which will be
voluminous and will require the defense to provide the Government with a flash drive on which to
load the discovery. The parties anticipate that they will make substantial progress on discovery
and be in a position to inform the Court about a potential schedule for the case on September 21.
To enable the parties to continue their discussions and facilitate the production of discovery, the
parties respectfully submit that it is in the interests of justice to exclude time under 18 U.S.C.
3161(h)(7)(A) and (B), from today’s date to and including September 21, 2020.
                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney for
                                             the Southern District of New York


                                             Thane Rehn
                                             Assistant United States Attorney
                                             (212) 637-2354


cc:     Heriberto Cabrera, Esq. (by email)
There will be a conference on September 21, 2020, at 11:00 a.m. Time is excluded from calculation under
the Speedy Trial Act from today until September 21, 2020. The Court finds that the ends of justice served by
this continuance outweigh the best interests of the public and the defendants in a speedy trial pursuant to 18
U.S.C. 3161(h)(7)(A).
Dated: New York, New York
        September 8, 2020
